                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 20-20118-CR-MORENO

UNITED STATES OF AMERICA,

               Plaintiff,

v.

PABLO DIPRE,

               Defendant.

______________________________/

                                      DETENTION ORDER

       Pursuant to 18 U.S.C. § 3142(f), on March 13, 2020, a hearing was held to determine

whether defendant PABLO DIPRE should be detained prior to trial. Having considered the

factors enumerated in 18 U.S.C. § 3142(g), this Court finds that no condition or combination of

conditions will reasonably assure the safety of any other person and the community. Therefore,

it is hereby ordered that defendant PABLO DIPRE be detained prior to trial and until the

conclusion thereof.

       In accordance with the provisions of 18 U.S.C. § 3142(i), the Court hereby makes the

following findings of fact and statement of reasons for the detention:

       1. The defendant is charged by indictment in the Southern District of Florida with

possession of ammunition by a convicted felon in violation of Title 18, United States Code,

Section 922(g)(1).

       2. The weight of the evidence against the defendant is substantial. The government has

proffered that on July 21, 2019, the defendant and others met at an indoor shooting range. The

defendant was observed on video surveillance arriving by car and handing multiple firearms to

another person. The defendant was also observed on video surveillance purchasing
ammunition from a cashier. The defendant handled ammunition and fired multiple firearms at

the shooting range.

       The defendant has previously been convicted of a felony.

       3. The pertinent history and characteristics of the defendant support pretrial detention.

The defendant was born on July 30, 1993 in Miami, Florida. The defendant has an extensive

criminal record including 15 arrests in 10 years. The defendant has previously been arrested for

grand theft, burglaries, battery, strongarm robbery, attempted murder, probation violations and

two prior arrests for being a felon in possession of a firearm. The defendant was on pretrial

release at the time of the instant offense. Title 18, United States Code, Section 3142(g)(3)(A).

       4. The Court specifically finds by clear and convincing evidence, there are no

conditions or combinations of conditions which will reasonably assure the safety of other

persons and the community. Based on the defendant's extensive criminal history, the defendant

committing the instant offense while on pretrial release and the facts of the instant case, the

defendant will likely continue to possess firearms, engage in unlawful activity and be a danger

to the community if released on bond for the instant offense. Based on the nature of the instant

offense and the defendant's criminal history, the Court has concluded that this defendant

presents a danger to other persons and the community.

       The Court hereby directs:

                       (a) That the defendant be committed to the custody of the Attorney

General for confinement in a corrections facility separate, to the extent practical, from persons

awaiting or serving sentences or being held in custody pending appeal;

                       (b) That the defendant be afforded reasonable opportunity for private

consultation with counsel; and



                                                 2
                      (c) That, on order of a court of the United States or on request of an

attorney for the Government, the person in charge of the corrections facility in which the

defendant is confined deliver the defendant to a United States Marshal for the purpose of an

appearance in connection with a court proceeding.

       DONE AND ORDERED at Miami, Florida, this 13th day of March, 2020.




                                     _______________________________________
                                     JOHN J. O'SULLIVAN
                                     CHIEF UNITED STATES MAGISTRATE JUDGE




                                                3
